DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-20 are currently pending.  This is the first Office Action on the merits.  


Information Disclosure Statement 
The Information Disclosure Statements filed 8/28/2021, 3/12/2021 and 10/1/2021 have been reviewed.  


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.    


Election/Restrictions
Applicant’s election of sodium lauryl ether sulfate as the anionic sulfate species in the reply filed on January 24, 2022 is acknowledged.  Because applicant did not 

Claims 1-20 are examined in light of the elected species of sodium lauryl ether sulfate as the anionic sulfate species.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bailey et al. US 2006/104937(5/18/2006)(10/1/2021 IDS) in view of Glenn Jr. US 2018/0110714 (10/21/2016).
Bailey et al. (Bailey) teaches an anti-dandruff shampoo containing zinc pyrithione, a cationic guar as a deposition aid polymer and an alkyl ether sulfate. (See Abstract and Examples, [022-0028], [ 0128-0132]).  A most preferred alkyl ether sulfate is sodium lauryl ether sulphate 1 EO, 2EO and 3EO. (See [0045]).  
Sodium lauryl ether sulfate is the elected anionic surfactant as called for in claims 1, 5 and 6.  Lauryl has 12 carbon atoms which falls within the 12 to 18 carbon atoms called for in instant claim 5.  Sodium lauryl ether sulfate 2 EO falls within the degree of ethoxylation of from 0.5 to 3 called for in instant claim 1. (See Example 1).  The surfactant can be present in an amount of about 0 to 5%. (See [0049]).  
Zinc pyrithione is a metal pyrithioine salt and an anti-dandruff agent as called for in instant claims 1 and 10. (See [0022] and claim 4). Zinc pyrithione is described as particularly preferred in Bailey  and is itself is called for in instant claim 11.  (See 
Bailey teaches that a cationic guar is a preferred deposition aid to assist the anti-dandruff agent in depositing itself on the scalp to treat dandruff. (See [0057], [0074] and [0076]).  With respect to the cationic guar Bailey teaches that a particularly preferred type of cationic polysaccharide polymer that can be used is a cationic guar gum derivative, such as guar hydroxypropyltrimonium chloride (Commercially available from Rhodia (formerly Rhone-Poulenc) in their JAGUAR trademark series). (See [0074]).  The cationic guar can be present in an amount of about 0.001 to 5%. (See [0077]).  0.001 to 5% overlaps with the 0.001 to 1% by weight called for in instant claim 7.  0.001 to 5% overlaps with the 0.01 to 0.5% by weight called for in instant claim 17.  
Example 1 teaches an embodiment with zinc pyithione, cationic guar derivative and sodium lauryl ether sulfate all together.  Texapon N 70 in Example 1 is a sodium lauryl ether sulfate and it is present in an amount of 16%. (See Example 1 (SLES 2EO)). Zinc pyithione is present in an amount of 1% in Example 1.  Jaguar C17 (cationic guar derivative) is present in an amount of about 0.2% in Example 1.
16% sodium lauryl ether sulfate  falls within the 1 to 30% called for in instant claim 19.  16% also falls within  the 0.5 to 45% called for in instant claim 9.  The ratio of cationic guar derivative to sodium lauryl ether sulfate is 1:80.  1:80 falls within the 1:200 to 1:1 called for in instant claim 8.  1:80 falls within the 1:150 to 1:10 called for in instant claim 18.  

Bailey does not teach the molecular weight of the Jaguar cationic guar gum derivative or the cationic degree of substitution of the cationic guar gum.  This deficiency is made up for with the teaching of Glenn Jr. 
Glenn Jr. teaches a concentrated shampoo in an aerosol dispenser.  (See Abstract).  Glenn Jr. teaches that its shampoo composition preferably has a cationic guar polymer such as the Jaguar series and exemplifies Jaguar Optima. (See [0273]).  Jaguar Optima has a molecular weight of 500,000 g/mol which falls within the 100,000 g/mol to 2,300,000 g/mol called for in instant claim 4 and also falls within the 150,000 g/mol to 2,000,000 g/mol called for in instant claim 16.    
It would have been prima facie obvious for one of ordinary skill in the art making the Bailey shampoo to use Jaguar Optima deposition aid as taught by Glenn Jr. in order to aid in the deposition of the zinc pyrithione anti-dandruff agent to maximize the anti-dandruff ability of the Bailey shampoo.  
With respect to the degree of substitution of the cationic guar derivative called for in claims 1, 3 and 15, the prior art is silent on these properties.  Bailey teaches that the .  




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-20 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11179309 (11/23/2021) in view of Bailey et al. US 2006/104937(5/18/2006)(10/1/2021 IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a hair care composition comprising a cationically modified guar polymer having a cationic degree of substitution of from 0.35 to 0.70, wherein the cationic degree of substitution an ethoxylated alkyl sulfate anionic surfactant having a degree of ethoxylation of 2 and from 0.01 to 10% by weight of an anti-dandruff agents including metal pyrithione salts.      
The claims of U.S. Patent No. 11,179,309 are directed to a hair care composition comprising a cationically modified guar polymer having a cationic degree of substitution of from 0.16 to 0.20, and from 0.01 to 3% by weight of a zinc based anti-dandruff agent, along with climbazole and a suspending agent.  The claims of U.S. Patent No. 11,179,309 differ from those of the instant application in that they recite only an anionic cleansing surfactant generally and do not recite an ethoxylated alkyl sulfate anionic surfactant having a degree of ethoxylation of 2.  This deficiency is remedied by the teachings of Bailey.  
The teachings of Bailey are described supra.  It would be prima facie obvious for one of ordinary skill in the art making the hair care composition claimed in U.S. Patent 


Conclusion
No claims are allowed. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616